Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             CASE NO.:

 JODI PASCAL,
       Plaintiff,

 v.

 MIAMI JEWISH HEALTH SYSTEMS, INC.,
 a Florida Not For Profit Corporation,

       Defendant.
 _______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JODI PASCAL (“Ms. Pascal” or “Plaintiff”) files this Complaint against

 Defendant, MIAMI JEWISH HEALTH SYSTEMS, INC., (“MJH” or “Defendant”), and states as

 follows:

                                         INTRODUCTION

        1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

 amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

        2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

 liquidated damages, declaratory relief, and her attorneys’ fees and costs.

                      JURISDICTION, VENUE AND FMLA COVERAGE

        3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

 the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

 § 2201 et seq.

        4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked for

 Defendant in Miami-Dade County, Florida.

                                                   1
Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 7




          5.    At all times relevant, Defendant was an employer covered by the FMLA, because it

 was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or more

 employees within seventy-five (75) miles of where Plaintiff worked, for each working day during

 each of twenty (20) or more calendar workweeks during the relevant period of time.

          6.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

 FMLA, based on the fact that she: (a) necessitated medical leave for her serious medical condition;

 and (b) she was employed by Defendant for at least 12 months and worked at least 1,250 hours

 during the relevant 12-month period prior to her seeking to exercise her rights to FMLA leave.

                                   FACTUAL ALLEGATIONS

          7.     Ms. Pascal, worked for MJH, most recently as Director of Clinical Education for

 four (4) years, from March of 2013 until her termination on May 21, 2020.

          8.     Prior to her role as Director of Clinical Education, Ms. Pascal had been Manager of

 MJH’s Clinic, and had been Manager of the MJH Douglas Gardens Hospital.

          9.     In late March of 2020, Ms. Pascal’s direct supervisor, Stephanie Cosden, Associate

 VP of Operations, told Ms. Pascal that Ms. Pascal had been exposed to the corona/COVID-19

 virus.

          10.    Ms. Cosden informed Ms. Pascal that MJH had ordered Ms. Pascal to be

 quarantined and tested for the virus.

          11.    Approximately two (2) days later, Ms. Pascal was called on the phone by one of

 MJH’s physicians, Dr. Eric Pesetsky.

          12.    Dr. Pesetsky ordered Ms. Pascal to get tested for corona/COVID-19 virus and also

 inquired with Ms. Pascal whether she was exhibiting any symptoms of illness.




                                                  2
Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 7




        13.     At that time, Ms. Pascal advised MJH, through Dr. Pesetsky, that on March 26,

 2020, she had been prescribed prednisone by her personal physician to treat and address an ongoing

 serious health condition, bronchitis and suspected sinus infection.

        14.     This disclosure should have prompted MJH to advise Ms. Pascal of her rights and

 obligations under the FMLA.

        15.     MJH did not do so, and its failure to do so constituted interference under the FMLA.

        16.     Ms. Pascal was tested for corona/COVID-19 on March 31, 2020, and was pleased

 to learn, on Friday, April 3, 2020, that she had tested negative for the virus.

        17.     However, she was still exhibiting symptoms of her sinus infection and/or

 bronchitis.

        18.     Ms. Pascal’s personal physician therefore prescribed Ms. Pascal antibiotics at about

 this same point in time.

        19.     During April of 2020, Advanced Registered Nurse Practitioners employed by MJH,

 including Ms. Wolf, were checking in with Ms. Pascal periodically and asking her about her

 condition.

        20.     Ms. Pascal kept MJH apprised of her ongoing serious health condition throughout

 April of 2020, via these discussions.

        21.     Ms. Pascal also informed Cassandra Joseph in MJH’s Human Resources

 Department, and MJH’s Vice President of People Development, Elisa Hernandez, and Erica

 Lopez, Director of Risk Management, on multiple occasions, including on April 9, 2020, and April

 24, 2020, about her serious health condition, the fact that her personal physician wished her to

 remain home until her symptoms abated, and her expected return to work.




                                                   3
Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 7




           22.   As noted above, these reports were in addition to Ms. Pascal’s numerous reports to

 Ms. Wolf and to MJH’s other Advanced Registered Nurse Practitioner.

           23.   In none of these instances did MJH advise Ms. Pascal of her rights and

 responsibilities under the FMLA, which constituted further actionable FMLA interference.

           24.   Plaintiff was permitted to work from home, until on or about April 29, 2020, or

 April 30, 2020, Ms. Cosden informed Ms. Pascal that she expected Ms. Pascal to return to work

 on May 4, 2020.

           25.   In response, Ms. Pascal explained that her physician had not yet cleared her to

 return to work, and that she would not have access to her physician until May 1, 2020, or May 4,

 2020, at the earliest.

           26.   After speaking with Ms. Cosden, Ms. Pascal took May 4, 2020 off, using paid time

 off, as suggested by Ms. Cosden, and was cleared to return to work on May 5, 2020, by her

 physician.

           27.   Ms. Pascal returned to work on May 5, 2020.

           28.   On May 21, 2020, MJH’s Vice President of Human Resources, Rae Bullard, and

 its Vice President of Operations, Jason Pincus, walked into Ms. Pascal’s office.

           29.   At that time, Ms. Pascal was informed that MJH had decided to terminate her

 employment, effective immediately.

           30.   The timing of Plaintiff’s termination, after her disclosure of serious medical

 condition, and after using what should have been protected FMLA leave, demonstrates that

 Defendant interfered with and retaliated against Ms. Pascal for attempting to exercise her FMLA

 rights.




                                                 4
Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 7




        31.       Moreover, because Defendant acted with intent to interfere with, and otherwise

 retaliate against Plaintiff for her use of what should have been FMLA leave Defendant’s actions

 likewise constitute FMLA retaliation.

        32.       Defendant’s stated reason for Plaintiff’s termination is a pretext, designed to

 cover up FMLA interference and retaliation.

        33.       The timing of Plaintiff’s attempted use of protected FMLA leave, and

 Defendant’s termination of her employment, alone demonstrates a causal and temporal connection

 between her protected activity, and the illegal actions taken against her by Defendant.

        34.       As a result of this illegal conduct, Plaintiff has suffered damages, including loss

 of employment, wages, benefits, and other remuneration to which she is entitled.

        35.       Defendant did not have a subjective or objective good faith basis for its actions,

 and Plaintiff is therefore entitled to liquidated damages.

               COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

        36.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 35 above.

        37.   At all times relevant hereto, Plaintiff was protected by the FMLA.

        38.   At all times relevant hereto, Plaintiff was protected from interference under the

 FMLA.

        39.   At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

 Plaintiff to exercise her FMLA rights via not advising Plaintiff of her FMLA rights.

        40.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff in

 her attempt to exercise her rights pursuant to the FMLA, Plaintiff has suffered damages and

 incurred reasonable attorneys’ fees and costs.



                                                   5
Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 6 of 7




          41.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

          WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.

                         COUNT II- RETALIATION UNDER THE FMLA

          42.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 35, above.

          43.   At all times relevant hereto, Plaintiff was protected by the FMLA.

          44.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

          45.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

 her attempted use of FMLA protected leave or for her use of what should have been FMLA

 protected leave.

          46.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff sought

 to exercise her rights to take leave pursuant to the FMLA.

          47.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

 Plaintiff for her attempted use of FMLA protected leave or for her use of what should have been

 FMLA protected leave, Plaintiff has suffered damages and incurred reasonable attorneys’ fees and

 costs.

          48.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.




                                                    6
Case 1:21-cv-20208-RNS Document 1 Entered on FLSD Docket 01/19/2021 Page 7 of 7




        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.

                                      DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable.

        DATED this 19th day of January 2021.

                                               Respectfully Submitted,

                                               By:/s Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No. 0085476
                                               Richard Celler Legal, P.A.
                                               10368 West State Road 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: noah@floridaovertimelawyer.com
                                               Attorneys for Plaintiff




                                                   7
